Citation Nr: 0613431	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by abdominal pain, diarrhea, and 
gastrointestinal bleeding, to include as a result of exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. R.




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In the instant case there is medical evidence of diverticula 
in the colon and hiatal hernia.  The veteran has reported 
gastrointestinal symptoms that began in service and continued 
up to the present.  His report of a continuity of 
symptomatology is sufficient to trigger VA's duty to obtain 
an examination or opinion.  Kowalski v. Nicholson, 19 Vet App 
171 (2005).

The veteran was afforded a VA examination in November 2002, 
but the examiner did not have access to the veteran's claims 
folder, and did not provide an opinion as to whether the 
veteran had a current gastrointestinal disability related to 
service.  Medical opinions are needed in order to obtain 
opinions on these matters.

Accordingly, the case is REMANDED for the following:

Refer the claims folder to the examiner 
who provided the November 2002 VA 
examination.  The examiner should note 
that the claims folder was reviewed, and 
provide opinions as to whether the 
veteran has a current gastrointestinal 
disability, and if so, whether such 
disability at least as likely as not (50 
percent probability or more) had its 
onset in service or is otherwise related 
to a disease or injury in service.  The 
examiner should provide a rationale for 
the opinions.

If the examiner is unavailable, the 
veteran should be afforded a new VA 
gastrointestinal examination in order to 
obtain the necessary opinions.  

After ensuring that the necessary 
opinions have been obtained, re-
adjudicate the claim.  If it remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





